Case 1:14-ml-02570-RLY-TAB Document 10211-1 Filed 02/21/19 Page 1 of 8 PageID #:
                                   69214


                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
 _________________________________________

 IN RE: COOK MEDICAL, INC. IVC FILTERS
 MARKETING, SALES PRACTICES AND            Case No. 1:14-ml-2570-RLY-TAB
 PRODUCTS LIABILITY LITIGATION             MDL No. 2570
 _________________________________________

 This Document Relates Only to the Following Cases:

 Action Schedules attached as Exhibits A, B, C, and D
 _________________________________________

                               EXHIBIT A
                                   TO
             DEFENDANTS’ SECOND AMENDED MOTION TO DISMISS
           PURSUANT TO THE COURT’S CASE CATEGORIZATION ORDER

          SCHEDULE OF PLAINTIFFS THAT HAVE FAILED TO PRODUCE A
                         CATEGORIZATION FORM



            Plaintiff            Cause Number                   Lead Counsel
  Aberman, Brenda               1:17-cv-03341       RICHARD J. PLEZIA & ASSOCIATES
  Allen, Penelope A. &          1:16-cv-01183       HENINGER GARRISON DAVIS, LLC
  Raydon B.
  Anders, Joseph Keith          1:17-cv-01327       BOWERSOX LAW FIRM, P.C.
  Anthony, Shonita              1:18-cv-00285       WILSHIRE LAW FIRM PLC
  Arnold-Shaver, Julie A.       1:18-cv-00066       LAW OFFICE OF CHRISTOPHER K.
                                                    JOHNSTON, LLC
  Ashford, Patricia             1:18-cv-03172       OSBORNE & FRANCIS LAW FIRM,
                                                    PLLC
  Auerbach, Benjamin            1:17-cv-04218       RHEINGOLD GIUFFRA RUFFO &
                                                    PLOTKIN, LLP
  Austin, Warren                1:18-cv-03205       FEARS NACHAWATI, PLLC
  Bain, Betty                   1:17-cv-03085       MILSTEIN JACKSON FAIRCHILD &
                                                    WADE, LLP
  Baker, David                  1:17-cv-03216       WILSHIRE LAW FIRM PLC
  Baker, Jada                   1:17-cv-02435       KEITH, MILLER, BUTLER,
                                                    SCHNEIDER & PAWLIK
  Banuelos, Ruben Jr.           1:18-cv-00222       WILSHIRE LAW FIRM PLC
                                                1
Case 1:14-ml-02570-RLY-TAB Document 10211-1 Filed 02/21/19 Page 2 of 8 PageID #:
                                   69215


  Baylor, Sammy               1:16-cv-00542       BRANCH LAW FIRM
  Beal, Charles               1:16-cv-02390       LAW OFFICES OF HENRY S.
                                                  QUEENER, III
  Beard, Pamela               1:17-cv-01559       FITTS LAW FIRM, PLLC
  Benson, Allen               1:18-cv-01311       WILSHIRE LAW FIRM PLC
  Bidwell, Jack Alan          1:16-cv-00330       FARR, FARR, EMERICH, HACKETT,
                                                  CARR & HOLMES P.A.
  Blevins, Samuel             1:16-cv-01934       WILSHIRE LAW FIRM PLC
  Blithe, Kyle and James      1:14-cv-06020       TATE LAW GROUP
  Botsford, Roger             1:17-cv-01891       DALLAS W. HARTMAN, P.C.
  Bourcier, Jason             1:17-cv-03996       HENINGER GARRISON DAVIS, LLC
  Campbell, Kurt & Tarjsha    1:16-cv-00545       BRANCH LAW FIRM
  Castner, Kristopher         1:18-cv-01409       SNYDER AND WENNER, P.C.
  Catchings, Fernita          1:16-cv-02382       GRAY & WHITE LAW
  Clark, Cory                 1:18-cv-02346       HENINGER GARRISON DAVIS, LLC
  Cochran, Teresita           1:18-cv-00098       VAN WEY LAW, PLLC
  Contreras, Amanda           1:16-cv-02693       MORRIS LAW FIRM
  Cook, Nathaniel             1:17-cv-03380       WILSHIRE LAW FIRM PLC
  Cooper, James               1:17-cv-04345       MORRIS//ANDERSON
  Cornew, John                1:17-cv-00143       ROXELL RICHARDS LAW FIRM
  Cornin-Simeon, Pamela       1:18-cv-01916       GUAJARDO & MARKS, LLP
  Craft, Kristi               1:17-cv-04200       MORRIS//ANDERSON
  Craig, Joshua Rich          1:17-cv-01697       MORRIS//ANDERSON
  Cremeans, Daris             1:17-cv-00455       FULMER SILL
  Cropp, Benjamin Jr.         1:18-cv-03003       KIRKENDALL DWYER LLP
  Cullum, Troy [ESTATE OF]    1:18-cv-02739       DI PIETRO PARTNERS, LLP
  Cummings, Kennith           1:17-cv-03311       DAVIS BETHUNE & JONES, LLC
  Cunningham, James Richard   1:16-cv-02279       PIERCE SKRABANEK BRUERA, PLLC
  & Angela Jeanne
  Davidson, Ervin Eugene &    1:16-cv-02321       LAW OFFICES OF HENRY S.
  Peggy Ann                                       QUEENER, III
  Davidson, Todd Curtis       1:18-cv-00041       WILSHIRE LAW FIRM PLC
  Davis, Betsy                1:18-cv-01879       KIRKENDALL DWYER LLP
  Davis, Carlos               1:16-cv-02699       GRUBER & GRUBER
  Davis, Freda C.             1:18-cv-01257       ZONIES LAW LLC
  Dean, James                 1:15-cv-01847       HENINGER GARRISON DAVIS, LLC
  DeAntonio, Mark             1:18-cv-01283       ANDRUS WAGSTAFF, PC
  Dejesus, Yvonne             1:16-cv-06035       MAGLIO CHRISTOPHER & TOALE,
                                                  P.A.
  Delvalle, Sacha E.          1:18-cv-02347       SAUNDERS & WALKER, P.A.
  Denison, Neiko and Glenn    1:17-cv-04527       DALLAS W. HARTMAN, P.C.

                                              2
Case 1:14-ml-02570-RLY-TAB Document 10211-1 Filed 02/21/19 Page 3 of 8 PageID #:
                                   69216


  Dickey, Wallace Jr. & Gleta    1:16-cv-02707       HENINGER GARRISON DAVIS, LLC
  Dodd, Helene [ESTATE]          1:17-cv-00537       WARNER LAW OFFICES, PLLC
  Dominguez, Pedro               1:17-cv-03874       WILSHIRE LAW FIRM PLC
  Dooley, Penny R. & Herman      1:17-cv-04217       HENINGER GARRISON DAVIS, LLC
  Duffy, Elizabeth & Gary        1:17-cv-00254       ROXELL RICHARDS LAW FIRM
  Dukes, Shirley                 1:16-cv-03443       PHELAN PETTY, PLC
  Elazab, Bonnie                 1:17-cv-00417       THOMAS B. CALVERT, A
                                                     PROFFESSIONAL LAW
                                                     CORPORATION
  Estrella, Hector               1:18-cv-01196       ANDRUS WAGSTAFF, PC
  Fichtner, Brent                1:18-cv-00286       WILSHIRE LAW FIRM PLC
  Fliestra, Stephanie            1:17-cv-02239       FITTS LAW FIRM, PLLC
  Foley, Maureen A.              1:17-cv-06074       SUSAN E. LOGGANS & ASSOCIATES,
                                                     P.C.
  Fraga, Charley                 1:17-cv-06065       NIEMEYER, GREBEL & KRUSE, LLC
  French, Darin                  1:18-cv-00103       VAN WEY LAW, PLLC
  Futch, Janine                  1:16-cv-02103       SNYDER AND WENNER, P.C.
  Galvez, Christopher            1:18-cv-02309       JOHNSON LAW GROUP
  Gibson, Donald                 1:17-cv-06065       NIEMEYER, GREBEL & KRUSE, LLC
  Gil, Nilda                     1:18-cv-02498       RHEINGOLD GIUFFRA RUFFO &
                                                     PLOTKIN, LLP
  Gonzales, Caroline & Jose J.   1:17-cv-00337       AYLSTOCK, WITKIN, KREIS &
                                                     OVERHOLTZ, PLLC
  Goodrow, Netitia               1:17-cv-04692       GUAJARDO & MARKS, LLP
  Governale, Edna                1:17-cv-00420       RHEINGOLD GIUFFRA RUFFO &
                                                     PLOTKIN, LLP
  Griffin, Calvin D.             1:16-cv-01822       HENINGER GARRISON DAVIS, LLC
  Grinnell, Lawrence R.          1:16-cv-02311       SNYDER AND WENNER, P.C.
  Gross, Kevin & Bethany         1:16-cv-00546       BRANCH LAW FIRM
  Guthrie, David P. Jr.          1:17-cv-03454       PROFITT & COX, LLP
  Guthrie-Varner, Kaytlyn        1:16-cv-00547       BRANCH LAW FIRM
  Haag, Joseph D. Sr. &          1:16-cv-02756       STARK & STARK, P.C.
  Sharon L.
  Hagadone, David & Kathy        1:16-cv-00548       BRANCH LAW FIRM
  Halley, Belinda Sue            1:17-cv-00971       PIERCE SKRABANEK BRUERA, PLLC
  Harlan, Booker T. Jr.          1:18-cv-01312       WILSHIRE LAW FIRM PLC
  Harris, Cynthia                1:16-cv-02335       BRANCH LAW FIRM
  Hawes, Michael A.              1:16-cv-00809       HAUSFELD, LLP
  Hayden, James & Carol          1:17-cv-04443       THORNTON LAW FIRM LLP
  Hayes, Deandre & Shaynna       1:16-cv-06032       DIDRIKSEN LAW FIRM PLC
  Hayes, Kevin S. and Eva        1:18-cv-01996       GOLDBERG & OSBORNE LLP
  Head, Gary Wayne               1:17-cv-04348       HENINGER GARRISON DAVIS, LLC
                                                 3
Case 1:14-ml-02570-RLY-TAB Document 10211-1 Filed 02/21/19 Page 4 of 8 PageID #:
                                   69217


  Heise, Charles & Barbara     1:16-cv-01937       LOWE LAW GROUP
  Helmer, Elizabeth            1:18-cv-00978       KRAUSE & KINSMAN, LLC
  Hester, Latechia & Michael   1:17-cv-01596       HENINGER GARRISON DAVIS, LLC
  Hightower, Oscar             1:18-cv-00568       NELSON BUMGARDNER, P.C.
  Hines, James D.              1:16-cv-03135       STATHIS & LEONARDIS, LLC
  Hodges, Everette Larry       1:18-cv-02348       HENINGER GARRISON DAVIS, LLC
  Hofmann, James               1:17-cv-03217       WILSHIRE LAW FIRM PLC
  Hollebeek, David and Julie   1:16-cv-00174       BRANCH LAW FIRM
  Holliday, Mary Ann           1:18-cv-00534       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Holmes, Patricia             1:16-cv-02172       ANDRUS WAGSTAFF, PC
  Hood, Betty                  1:18-cv-02883       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Hoofkin, Devan               1:18-cv-02888       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Hopkins, Ronald              1:16-cv-02656       LOWE LAW GROUP
  Hopkins, Wade Lee            1:17-cv-03880       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Horton, Glenda               1:16-cv-00175       BRANCH LAW FIRM
  Hudson, Lue Ethel            1:18-cv-00921       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Hunter, David                1:16-cv-06037       THE DRISCOLL FIRM, P.C.
  Ingram, Shante S.            1:17-cv-02343       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Irving, John F.              1:16-cv-03468       KEITH, MILLER, BUTLER,
                                                   SCHNEIDER & PAWLIK
  Iuculano, Michael            1:17-cv-00836       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Jacobs, Shirley              1:17-cv-06066       NIEMEYER, GREBEL & KRUSE, LLC
  James, Haywood [ESTATE       1:18-cv-00689       LAW OFFICE OF CHRISTOPHER K.
  OF]                                              JOHNSTON, LLC
  James, Tanika C.             1:17-cv-00041       SHRADER & ASSOCIATES LLP
  Johnson, Keeshawna           1:17-cv-03382       WILSHIRE LAW FIRM PLC
  Jones, Richard and Deborah   1:18-cv-02150       REICH & BINSTOCK, LLP
  Kalasunas, John & Margaret   1:16-cv-01333       HENINGER GARRISON DAVIS, LLC
  Kay, Christine               1:18-cv-06089       EASTON & EASTON, LLP
  Keeler, Travis               1:18-cv-00223       KRAUSE & KINSMAN, LLC
  Kelso, Jeanna                1:16-cv-02395       ZONIES LAW LLC
  Keltee, Rogers William       1:17-cv-00303       GRAY & WHITE LAW
  Kenyon, Patrick              1:17-cv-01479       LOPEZ MCHUGH LLP
  King, Crystal D.             1:16-cv-02225       ZONIES LAW LLC
  King, Martrie [ESTATE]       1:17-cv-06069       THE DRISCOLL FIRM, P.C.
                                               4
Case 1:14-ml-02570-RLY-TAB Document 10211-1 Filed 02/21/19 Page 5 of 8 PageID #:
                                   69218


  Koelling, Peter and Jennifer   1:17-cv-03659       FINZ & FINZ, P.C.
  Kratochvil, Barbie Lynn        1:17-cv-00457       FULMER SILL
  Ladig, Kim                     1:16-cv-02102       SNYDER AND WENNER, P.C.
  Lanzer, Jodi                   1:17-cv-00069       GRAY & WHITE LAW
  LaRue, Derek S.                1:18-cv-00925       LAW OFFICE OF CHRISTOPHER K.
                                                     JOHNSTON, LLC
  Laufer, Daniel                 1:17-cv-03163       ANDRUS WAGSTAFF, PC
  Lawler, Elizabeth              1:16-cv-02257       HENINGER GARRISON DAVIS, LLC
  Lewis, Lois D.                 1:17-cv-01728       ANDRUS WAGSTAFF, PC
  Lewis, Marie                   1:17-cv-00859       SNYDER AND WENNER, P.C.
  Lykes, Valerie & Thomas        1:16-cv-01189       HENINGER GARRISON DAVIS, LLC
  Major, Marilyn                 1:16-cv-02383       GRAY & WHITE LAW
  Marchionne, Mark               1:18-cv-02245       REICH & BINSTOCK, LLP
  Marsden, Bonnie                1:18-cv-03521       LAW OFFICES OF CHRISTOPHER K.
                                                     JOHNSTON, LLC
  Martin, Carl                   1:17-cv-01970       HENINGER GARRISON DAVIS, LLC
  Mason, Alexis                  1:18-cv-00866       ZONIES LAW LLC
  Mason, Natasha                 1:17-cv-02434       WILSHIRE LAW FIRM PLC
  Mattingly, John                1:17-cv-04708       ANDRUS WAGSTAFF, PC
  May, Louis E.                  1:17-cv-02432       WILSHIRE LAW FIRM PLC
  McCain, Stephanie Lanita       1:17-cv-03969       WARNER LAW OFFICES, PLLC
  McNally, Rose Bennett          1:17-cv-01853       SARANGI LAW, LLC
  Medeiros, Edward               1:17-cv-02670       JTB LAW GROUP, LLC
  Meyi, Tynisa                   1:17-cv-02762       LAW OFFICE OF CHRISTOPHER K.
                                                     JOHNSTON, LLC
  Middlebrooks, Shameicka        1:16-cv-02149       KIRKLIN SOH, LLP
  Milke, Theresa [ESTATE         1:18-cv-00675       SEIDMAN MARGULIS & FAIRMAN,
  OF]                                                LLP
  Miller, Marissa                1:17-cv-02880       ANDRUS WAGSTAFF, PC
  Miller, Vicki                  1:17-cv-01447       HENINGER GARRISON DAVIS, LLC
  Million, James                 1:17-cv-00530       KIRKENDALL DWYER LLP
  Mills, Lois N.                 1:16-cv-01614       GIRARDI KEESE
  Minogue, Patrick               1:16-cv-00753       HENINGER GARRISON DAVIS, LLC
  Mohr, Leonard C.               1:17-cv-03833       ZONIES LAW LLC
  Mooney, Carol Ann              1:17-cv-01551       RHEINGOLD GIUFFRA RUFFO &
                                                     PLOTKIN, LLP
  Moore, Seth                    1:17-cv-01358       EXCOLO LAW PLLC
  Moore, Trina A.                1:16-cv-01988       HENINGER GARRISON DAVIS, LLC
  Moreno, Eduardo                1:16-cv-02310       SNYDER AND WENNER, P.C.
  Morgan, Glenn W.               1:18-cv-00918       LAW OFFICE OF CHRISTOPHER K.
                                                     JOHNSTON, LLC

                                                 5
Case 1:14-ml-02570-RLY-TAB Document 10211-1 Filed 02/21/19 Page 6 of 8 PageID #:
                                   69219


  Morris, Kathleen            1:17-cv-01806       ROXELL RICHARDS LAW FIRM
  Morris, Lela                1:16-cv-01753       MESHBESHER & SPENCE, LTD.
  Morrison, Michael           1:18-cv-01182       ANDRUS WAGSTAFF, PC
  Mosby, Leroy Jr.            1:17-cv-01911       ANDRUS WAGSTAFF, PC
  Murray, William L. [FKA     1:18-cv-01022       ZONIES LAW LLC
  Elisha D. Bronner]
  Nelsen, Rosalee             1:16-cv-02328       LAW OFFICES OF HENRY S.
                                                  QUEENER, III
  Neuhart, Pandora            1:17-cv-01588       JTB LAW GROUP, LLC
  Oakley, Talisha             1:18-cv-02837       GUAJARDO & MARKS, LLP
  O'Brien, Nicki              1:18-cv-02500       KIRKENDALL DWYER LLP
  Odom, Ethel                 1:17-cv-00388       KIRKENDALL DWYER LLP
  Ogden, Judith               1:16-cv-00551       BRANCH LAW FIRM
  Ogle, Dotsy                 1:16-cv-02326       LAW OFFICES OF HENRY S.
                                                  QUEENER, III
  Okolish, Frank J.           1:17-cv-00800       FITTS LAW FIRM, PLLC
  Ortiz, Santiago             1:18-cv-01097       WILSHIRE LAW FIRM PLC
  Paciocco, Louis V.          1:17-cv-03100       FINE LAW FIRM
  Paine, Frank & Barbara      1:16-cv-01186       HENINGER GARRISON DAVIS, LLC
  Papierski, Chester          1:17-cv-00434       GRAY & WHITE LAW
  Parker, Betty L. [ESTATE]   1:17-cv-02715       PIERCE SKRABANEK BRUERA, PLLC
  Parker, David               1:17-cv-00692       DOUGLAS, HAUN & HEIDEMANN,
                                                  P.C.
  Perdue, Mark J.             1:17-cv-01820       EXCOLO LAW PLLC
  Peters, Angela              1:18-cv-03094       LEVY BALDANTE FINNEY &
                                                  RUBENSTEIN, PC
  Pezzotti, Lillian           1:18-cv-02326       MORRIS LAW FIRM
  Phillips, Ricky T.          1:17-cv-01456       KIRKENDALL DWYER LLP
  Phillips, Sherrie           1:18-cv-00549       LAW OFFICE OF CHRISTOPHER K.
                                                  JOHNSTON, LLC
  Pierite, Harold             1:17-cv-00357       ANDRUS WAGSTAFF, PC
  Powers, Mark                1:18-cv-00235       LAW OFFICE OF CHRISTOPHER K.
                                                  JOHNSTON, LLC
  Quinones, Edwin             1:16-cv-01635       GIRARDI KEESE
  Quintana, Jesus             1:18-cv-01169       ANDRUS WAGSTAFF, PC
  Ray, Richard                1:16-cv-01848       FEARS NACHAWATI, PLLC
  Reese, Beth                 1:18-cv-03520       DI PIETRO PARTNERS, LLP
  Rhone, Patricia             1:16-cv-0087        COWPER LAW
  Richter, Maria & Carl       1:17-cv-01578       STARK & STARK, P.C.
  Rodriguez, Alma             1:17-cv-04171       MORRIS//ANDERSON
  Rogers, David L.            1:17-cv-03783       LAW OFFICE OF CHRISTOPHER K.
                                                  JOHNSTON, LLC
                                              6
Case 1:14-ml-02570-RLY-TAB Document 10211-1 Filed 02/21/19 Page 7 of 8 PageID #:
                                   69220


  Rollman, Nichole Rae         1:16-cv-02317       LAW OFFICES OF HENRY S.
                                                   QUEENER, III
  Rose, Justin                 1:18-cv-01410       SNYDER AND WENNER, P.C.
  Rosenblatt, Barry & Paige,   1:16-cv-02104       SNYDER AND WENNER, P.C.
  Susan Hanch
  Ross, Cassandra              1:16-cv-02385       GRAY & WHITE LAW
  Rostro, Gerardo              1:18-cv-00346       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Rub-Azran, Niesa Tiffany     1:18-cv-01631       ANDRUS WAGSTAFF, PC
  Ruffing, Carol [ESTATE       1:18-cv-03547       THE FINNELL FIRM
  OF]
  Sales-Orr, Annette           1:16-cv-02636       ANDRUS WAGSTAFF, PC
  Sanchez, Anthony             1:18-cv-00919       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Sandidge, William D. &       1:16-cv-02061       BRANCH LAW FIRM
  Sherry
  Sauls, Lillie                1:18-cv-00081       THE SPENCER LAW FIRM
  Schatzman, Galen Page        1:18-cv-01833       MORRIS//ANDERSON
  Schermerhorn, Arthur         1:18-cv-00647       MORRIS//ANDERSON
  Wayne and Andrena
  Schreiner, Gunther           1:17-cv-04173       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Schuster, Cherry             1:17-cv-04705       ANDRUS WAGSTAFF, PC
  Scott, Olanda                1:16-cv-00552       BRANCH LAW FIRM
  Seiler-Brand, Margaret       1:17-cv-04019       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Shockley, Saleea C.          1:17-cv-02611       FULMER SILL
  Simpson, Carmen & David      1:16-cv-02290       HENINGER GARRISON DAVIS, LLC
  Skehan, Robert & Eunice      1:16-cv-02045       KEANE LAW LLC
  Slobodjian, Eric J.          1:17-cv-00218       KIRKENDALL DWYER LLP
  Smith, Sandy A.              1:17-cv-01854       SARANGI LAW, LLC
  Smith, Slater                1:16-cv-02899       GRAY & WHITE LAW
  Smith, Yolanda               1:18-cv-00197       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Sollo, Florence              1:17-cv-02269       JACKSON ALLEN & WILLIAMS, LLP
  Sousa, Travis J.             1:17-cv-01645       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Spindle, Linwood             1:17-cv-02334       FARRIS, RILEY, & PITT, L.L.P
  Stafford, Sheila             1:17-cv-00458       FULMER SILL
  Stephens, Donna Grace        1:16-cv-02393
  Stevens, Craig D.            1:17-cv-02825       LAW OFFICE OF CHRISTOPHER K.
                                                   JOHNSTON, LLC
  Stewart, Carmen              1:18-cv-01840       THE MONSOUR LAW FIRM
                                               7
Case 1:14-ml-02570-RLY-TAB Document 10211-1 Filed 02/21/19 Page 8 of 8 PageID #:
                                   69221


  Stidham, Mary                  1:16-cv-03254       BACHUS & SCHANKER, LLC
  Stricklen, Leroy               1:18-cv-00283       WILSHIRE LAW FIRM PLC
  Sturm, Kenneth E. & Kathy      1:17-cv-00219       EYMANN ALLISON HUNTER JONES,
                                                     P.S.
  Swartz, Angela M.              1:17-cv-02958       LAW OFFICE OF CHRISTOPHER K.
                                                     JOHNSTON, LLC
  Sylvain, Perry                 1:17-cv-04339       MORRIS//ANDERSON
  Taubler, Samuel Joseph &       1:16-cv-01640       GIRARDI KEESE
  Debra
  Thomas, Mary (GA)              1:16-cv-03521       THE LUKE LAW FIRM
  Thomson, Scott & Cheryl        1:16-cv-02410       RHEINGOLD GIUFFRA RUFFO &
                                                     PLOTKIN, LLP
  Trepus, Marvin                 1:18-cv-00412       PIERCE SKRABANEK BRUERA, PLLC
  Turner, Andrenette             1:16-cv-03252       BACHUS & SCHANKER, LLC
  Valvo, Heather & Mike          1:16-cv-01285       GIRARDI KEESE
  Vaughan, Larry John Jr.        1:17-cv-04340       MORRIS//ANDERSON
  Walker, Teresa                 1:18-cv-00516       KEITH, MILLER, BUTLER,
                                                     SCHNEIDER & PAWLIK
  Washington, Lynell G.          1:16-cv-02251       HENINGER GARRISON DAVIS, LLC
  Webb, Laura Duncan             1:17-cv-04639       LAW OFFICE OF CHRISTOPHER K.
                                                     JOHNSTON, LLC
  Wells, Frederick T.            1:16-cv-03058       STARK & STARK, P.C.
  Whitman, Mark C. and Jill      1:17-cv-03805       STARK & STARK, P.C.
  Williams, Myrtle & Wilson      1:17-cv-00679       HENINGER GARRISON DAVIS, LLC
  Williams, Oritsematosan        1:17-cv-01347       MCEWEN LAW FIRM LTD
  [ESTATE]
  Williams, Runell H.            1:17-cv-00222       SHRADER & ASSOCIATES LLP
  Wills, Tammy and Gregory       1:18-cv-00569       NELSON BUMGARDNER, P.C.
  Wingo, Terry L. and Helen J.   1:17-cv-03971       HENINGER GARRISON DAVIS, LLC
  Wood, Margaret                 1:17-cv-03317       RICHARD J. PLEZIA & ASSOCIATES
  Wood, Stephen W.               1:18-cv-01808       DANZIGER & DE LLANO, LLP
  Worley, Marlin Shelby          1:18-cv-03109       LAW OFFICE OF CHRISTOPHER K.
                                                     JOHNSTON, LLC
  Wynkoop, Shannon               1:16-cv-03406       DALIMONTE RUEB LAW GROUP, LLP
  Zart, Frank J.                 1:18-cv-01461       GOLDBERG & OSBORNE LLP




                                                 8
